DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Argument/Remarks filed on 31 January 2022 has been acknowledged. 
Currently, claims 16 – 30 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (Hereinafter Dean) (US 2019/0049968) in view of Kalathil et al. (Hereinafter Kalathil) (US 10578743).

As per claim 16, Dean discloses a method for quantitatively characterizing at least one temporal sequence of an object attribute error of an object, for at least one scenario of a plurality of scenarios, the object having been detected by at least one sensor of a plurality of sensors (See at least paragraph 270), the method comprising: 
providing at least one temporal sequence of sensor data of a plurality of temporal sequences of sensor data of the at least one sensor, for the at least one scenario (See at least paragraph 270 – 272; it is possible that when measurements (e.g. sensor reports 371-376 FIG. 3) are received by a filter from multiple sensors, that the measurements do not arrive in the proper time sequence. Out of sequence measurements (OOSM) are most likely received because: [0271] the communication bus priority and speed are low, or, [0272] if the sensor process time, which is the time from obtaining the raw data for a measurement to the time the sensor data is transmitted from the sensor in a sensor report, is subtracted from the sensor measurement time, lower frequency sensors will appear out of sequence); 
determining at least one temporal sequence of at least one object attribute of the object with the aid of the at least one temporal sequence of sensor data (See at least paragraph 273; It may be necessary for the STF 500 to subtract the sensor process time and/or sensor report transmission time (the amount of time from transmission of the sensor report from the sensor to reception of the sensor report by the STF) from the time a sensor report is received by the STF in order for the STF to get the actual time of the measurement by the sensor. These values may be known in some cases, and the value may be transmitted as part of the sensor report (e.g. 371-376 FIG. 3) or may be retrieved from memory 120 as part of a configuration file so that the actual time of measurement can be calculated by the STF 500 of the S-MMS controller 110B and/or arbitration IAM 370. Paragraph 289; In an embodiment, a filter likelihood value (e.g. output from the output estimates of state 1504 step FIG. 15) is compared to a model confidence interval predicted at time T.sub.k-1 (e.g. from output estimates 1306) for a given object kinematic model. A model confidence interval (sometimes referred to as a validation region) is an interval of plausible values of an unknown population parameter (e.g. filter likelihood in this example), computed from the statistics of observed data, which defines a range of expected values for the parameter. If the filter likelihood value at time T.sub.k is within the model confidence interval (as predicted at time T.sub.k-1), then model probability may be increased. If the filter likelihood value is outside the model confidence interval, then model probability may be decreased. The model probability is a value indicating a probability that the current model is the correct model for estimating a state of an object. Thus, the model probability is a value indicating a level of confidence that the measured object's kinematic state when observed at time T.sub.k (e.g. by a sensor) is within a range of expected values for that type of state (e.g. where the state is distance, speed, etc.) when predicted at time T.sub.k-1. The range of expected values may be based on, for example, one or more prior measurements, uncertainty values for a sensor, and/or one or more values stored in memory.); 
providing a sequence of a reference object attribute of the object of the scenario, corresponding to the temporal sequence of the object attributes (See at least paragraph 276; via nother non-limiting exemplary embodiment recursive filter technology includes a target detection model of targets in motion and maneuvering. Data is important to multi-sensor fusion and information fusion. Even late (e.g. OOSM) and unexpected (e.g. outside expected variance) readings are meaningful. Bad data can indicate something is wrong to the STF 500 of the S-MMS controller 110B. Therefore, the S-MMS controller 110B processes all data available to it (e.g. sensor reports and/or data from memory) in this example. Predictive systems that use one or more filters to generate probable outcomes with some degree of certainty for multiple possible scenario, used by one or more process of the SAC 302B, including the STF 500, allow for a semi or fully autonomous S-MMSs 18 to better consume all available data (e.g. sensor reports and/or data from memory)); 
determining a sequence of object attribute difference by comparing the sequence of the object attribute to the sequence of the reference object attribute of the object for the scenario (See at least paragraph 39 – 40; via Decision logic consisting of data association techniques, track management, handling out of sequence measurements, and sensor frame management are all building blocks for this leap in system capability. In this enhanced system, raw data is received and “filtered”, or as is known in the art fused, with other data related to the MMS user and their activities while navigating in the environment. The other data may include certain biometric data, user inputs, and user activities. Filtering and state estimation are some of the most pervasive tools of engineering. In some embodiments, a model may be used to form a prediction of a state into the future, followed by an observation of the state or actual measurement of the prediction. A comparison of the predicted state and the measured state is then made. The model may be adjusted based on the comparison of the predicted state and measured state); and 
the object having been detected by the at least one sensor, to quantitatively characterize the object attribute error (See at least paragraph 38; via The federated system uses a single type of sensor that generates a single report (i.e. a communication with or identifying data sensed by the sensor) with what is called a single mode variance, where each sensor has distinct capabilities and one or more fixed errors inherent to the sensor. Ultra-sonic sensors have better range determination than cross range position determination, for instance. In an example, using data from a different type of sensor, a good cross range report can be generated, but with poor down range determination. In this evolving system, the best of two (or more) separate reports may be combined. This is referred to as a dual mode variance).
Dean does not explicitly teach element of:
generating an error model with the aid of the temporal sequence of the object attribute difference, to describe temporal sequences of object attribute errors of objects for the scenario.
 Kalathil teaches element of:
generating an error model with the aid of the temporal sequence of the object attribute difference, to describe temporal sequences of object attribute errors of objects for the scenario (See at least column 9 line 33 – 48 and column 3 table 3; he above algorithms work well when in LOS conditions and the noise is low. If the thermal noise is high, convergence of the equations might be to a local minimum that might be bad. tinder this scenario, multiple measurements can be integrated across time using the VIO measurements. Below is a general sequence of algorithmic steps to combine the sequence of measurements across time for both GPS and base station ranging measurements using VIO. The GPS, BS and VIO measurements that obtained are: ρ.sub.ds(t.sub.1)=∥p.sub.d(t.sub.1)−p.sub.s(t.sub.1)∥+c.sub.GPS+n.sub.ds
ρ.sub.db(t.sub.2)=∥p.sub.d(t.sub.2)−p.sub.b∥+c.sub.BS+n.sub.db [AltContent: rect](Δt)=∥p.sub.d(t)−p.sub.d(t′)∥+n.sub.d
EMP-ProvideCapabilities additional field descriptions EMP-sensors This field indicates the target set of sensors that are supported by the device for positioning. An exampel list of sensors include cameras, visual inertial odometer (VIO), accelerometers and barometer. The VIO is a virtual sensor which is based on the camera feeds and provides the displacement information that can be much more accurate than the acceleration/velocity measurements. These values are necessary to integrate the GNSS and BS measurements obtained at different time instants. A further granuarity would indicate the standard deviation and error models for these sensors (e.g. the Cross correlation error matrix from a Kalman filter that generates the VIO measurements). EMP-environment This field indicates the error models that the UE supports for each of the sensor/measurement data. For example, the UE might be able to integrate much finer multipath error metrics for the base station range measurements. This might prompt the eNB to be able to send a finer multipath distribution for the base station range measurements for each of the base stations based on the coarse UE location, The eNB might also be able to send multipath error distributions for the satellite measurements for the UE at the given location based on past information).
Dean and Kalathil both teaches elements of getting sensor data in time sequence and measuring errors in sensor data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include enerating an error model with the aid of the temporal sequence of the object attribute difference, to describe temporal sequences of object attribute errors of objects for the scenario as taught by Kalathil in the system of Dean, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the combination of Dean and Kalathil teaches element of:
wherein a time base of the at least one temporal sequence of at least one object attribute of the object and a time base of the temporal sequence of a reference object attribute, corresponding to the temporal sequence of the object attributes, are adapted to each other prior to the determination of the object attribute difference, in order to form the difference (Dean, see at least paragraph 220 and 270 – 273).  

As per claim 18, the combination of Dean and Kalathil teaches element of:
wherein the object has been detected by a plurality of sensors, further comprising:  4[ BOSC.P11672US/1001091282] 
providing at least one temporal sequence of a plurality of temporal sequences of sensor data of each sensor of the plurality of sensors, for the at least one scenario (Dean, see at least paragraph 270 – 273); 
determining at least one temporal sequence of at least one object attribute of the object with the aid of the at least one temporal data sequence of each sensor of the plurality of sensors Dean, see at least abstract and paragraph 39); 
merging the resulting plurality of temporal sequences of the object attributes of the object with the aid of the individual object attributes of the plurality of sensors (Dean, see at least paragraph 215); 
providing a sequence of a reference object attribute of the object of the scenario, corresponding to the temporal sequence of the object attributes (Dean, see at least paragraph 39); 
determining a sequence of an object attribute difference by comparing the sequence of the merged object attributes to the sequence of the reference object attributes of the objects for the scenario (Dean, see at least paragraph 39 and 215); and 
generating an error model with the aid of the sequence of the merged object attribute difference, to describe temporal sequences of the object attribute errors of objects for the scenario, wherein the object has been detected by the plurality of sensors, so as to quantitatively characterize the object attribute error (Kalathil, see at least column 9 line 33 – 48 and column 3 table 3).  

As per claim 19, the combination of Dean and Kalathil teaches element of:
 wherein the provided, associated sequence of reference object attributes of the object of the scenario is generated with manual labeling methods and/or reference sensors and/or hunter-rabbit methods and/or algorithmic methods for generating reference data, including holistic generation of reference labels, and/or highly precise map data (Dean, see at least paragraph 171).  

As per claim 20, the combination of Dean and Kalathil teaches element of:
wherein at least one scenario of the plurality of scenarios is divided up into categories typical of a scenario, and each category is assigned a corresponding error model (Dean, see at least paragraph 158 and 454, Kalathil, see at least column 9 line 33 – 48 and column 3 table 3).  

As per claim 21, the combination of Dean and Kalathil teaches element of:
wherein the scenarios include sub-scenarios, and the categories are assigned to the scenarios and sub-scenarios in such a manner, that the categories are encoded in an associable manner (Dean, see at least paragraph 454).  

As per claim 22, the combination of Dean and Kalathil teaches element of:
wherein the error model is configured to generate temporal sequences of the object attribute errors specifically for scenarios of a plurality of scenarios having5[ BOSC.P11672US/1001091282] a temporal amplitude behavior of the sequence of the object attribute difference and/or a correlation behavior of the sequence of the object attribute difference and/or a dynamic behavior of the sequence of the object attribute difference (Dean, see at least paragraph 39 and 302).  

As per claim 23, the combination of Dean and Kalathil teaches element of:
wherein the error model generates the temporal sequence of the object attribute error for a scenario, using a statistical method, in which with the aid of a probability density and a random walker, a sequence of object attribute errors is generated on the probability density; and 
by thinning out the temporal sequence of object attribute errors, the autocorrelation length is adapted to the sequence of the object attribute difference; and 
with the aid of a density estimator and a plurality of temporal sequences of object attribute differences of a plurality of different object attributes of the scenario, the probability density common to the plurality of object attributes is generated (Dean, see at least paragraph 220, 224 – 226 and Kalathil, see at least column 20 line 52 – column 21 line 20).  

As per claim 24, the combination of Dean and Kalathil teaches element of:
 wherein the error model is configured to generate temporal sequences of an existence probability of at least one object of the surrounding area (Kalathil, see at least column 13 table 3 and 4).  

As per claim 25, the combination of Dean and Kalathil teaches all the elements of:
 wherein the method is for validating a vehicle control system in a simulation, using at least one scenario of a plurality of scenarios in a simulation environment, which includes at least one object, further comprising: 
providing at least one temporal sequence of sensor data of at least one sensor for a representation of the at least one object, in accordance with the scenario (Dean, see at least paragraph 270 – 272); 
determining a temporal sequence of at least one object attribute of the at least one object with the aid of the at least one temporal sequence of the sensor data (Dean, see at least paragraph 273); 
providing an error model of the at least one sensor in accordance with a type of the at least one sensor, and in accordance with the scenario (Kalathil, see at least column 13 table 3); 
generating a temporal sequence of an object attribute error, using the error model for the at least one object attribute of the at least one object (Kalathil, see at least column 9 line 33 – 48 and column 3 table 3); 
superposing the temporal sequence of the object attribute error on the temporal sequence of the at least one object attribute of the at least one object (Kalathil, see at least column 9 line 33 – 47); 
providing the temporal sequence of the at least one object attribute, including the superposed error contribution for the vehicle control system, to validate the vehicle control 6[ BOSC.P11672US/1001091282] system in the scenario (Dean see at least paragraph 264 – 266, Kalathil, see at least column 9 line 33 – 47).  

As per claim 25, the combination of Dean and Kalathil teaches all the elements of:
wherein for validating a vehicle control system in a vehicle, in a surrounding area that includes at least one object, further comprising: 
determining at least one temporal sequence of sensor data of at least one reference sensor, in order to detect the at least one object of the surrounding area (Dean, see at least figure 6 – 7 and paragraph 270 – 272); 
determining a temporal sequence of at least one object attribute of the at least one object with the aid of the at least one temporal sequence of the sensor data (Dean, see at least paragraph 273); 
identifying the scenario of the surrounding area of the vehicle with the aid of the at least one temporal sequence of the sensor data (Dean, see at least paragraph 270 – 273 and figure 6 – 7); 
providing an error model in accordance with a type of a test sensor, and in accordance with the identified scenario (Kalathil, see at least column 13 table 3); 
generating a temporal sequence of an object attribute error, using the error model for the at least one object attribute of the at least one object (Kalathil, see at least column 9 line 33 – 48 and column 3 table 3); 
superposing the temporal sequence of the object attribute error on the temporal sequence of the at least one object attribute of the at least one object (Kalathil, see at least column 9 line 33 – 48 and column 3 table 3; and 
providing the temporal sequence of the at least one object attribute, including the superposed error contribution for the vehicle control system, to validate the vehicle control system in the vehicle (Dean see at least paragraph 264 – 266, Kalathil, see at least column 9 line 33 – 47).  

Claims 27 – 30 are same or substantially similar claims to claims 16 – 26. Therefore, claims 27 – 30 are rejected under same rationales as ones in claims 16 – 26.

Response to Arguments
Applicant's arguments filed on 31 January 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, “Contrary to the rejection, Dean does not disclose the step "determining at least one temporal sequence of at least one object attribute of the object with the aid of the at least one temporal sequence of sensor data." The Examiner addresses this step in pages 3-4 of the office action as follows: … The Examiner merely quotes the claim step in question, then quotes a snippet from Dean, but fails to explain how the snippet maps to the claim step. According to 37 C.F.R. 1.104(c)(2), "[t]he pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified." Since nothing in the quote above from Dean makes the "pertinence" of Dean "apparent," it was incumbent on the Examiner to "clearly explain[ ]" how Dean meets this claim 2 step. For instance, nothing in the quote from Dean establishes that Dean discloses "at least one object attribute of the object." If the Examiner maintains that Dean teaches this limitation, the Examiner must specifically point out how Dean discloses it.

The Examiner respectfully traverses that the Examiner clearly indicated in what portion of Dean teaches the claim limitation by citing particular paragraph and went even further explain by citing particularly relevant portion of the paragraph. The Examiner has shown the time measurements of the sensor in sensor reports are relevant to temporal sequence of an object attribute with the aid of the at least one temporal sequence of sensor data as it is indicated in paragraph 273 of Dean. Merely arguing Dean does not show pertinence or apparent aspect is not persuasive since the Applicant is silent on how and why the Dean’s paragraph 273 is irrelevant or pertinent to the claim limitation. Furthermore, by MPEP 2141.02, the prior art references need to be considered as a whole. In that aspect Dean further cites the temporal sequence of the detected object in paragraph 289 “In an embodiment, a filter likelihood value (e.g. output from the output estimates of state 1504 step FIG. 15) is compared to a model confidence interval predicted at time T.sub.k-1 (e.g. from output estimates 1306) for a given object kinematic model. A model confidence interval (sometimes referred to as a validation region) is an interval of plausible values of an unknown population parameter (e.g. filter likelihood in this example), computed from the statistics of observed data, which defines a range of expected values for the parameter. If the filter likelihood value at time T.sub.k is within the model confidence interval (as predicted at time T.sub.k-1), then model probability may be increased. If the filter likelihood value is outside the model confidence interval, then model probability may be decreased. The model probability is a value indicating a probability that the current model is the correct model for estimating a state of an object. Thus, the model probability is a value indicating a level of confidence that the measured object's kinematic state when observed at time T.sub.k (e.g. by a sensor) is within a range of expected values for that type of state (e.g. where the state is distance, speed, etc.) when predicted at time T.sub.k-1. The range of expected values may be based on, for example, one or more prior measurements, uncertainty values for a sensor, and/or one or more values stored in memory,” which has been updated to the rejection to further clarification purposes. Hence, the Examiner respectfully contends that Dean teaches the element of “determining at least one temporal sequence of at least one object attribute of the object with the aid of the at least one temporal sequence of sensor data,” and finds the Applicant’s argument unpersuasive.

The Applicant further argues, “Applicant further traverses the treatment of the limitation "providing a sequence of a reference object attribute of the object of the scenario, corresponding to the temporal sequence of the object attributes." The Examiner address this step in page 4 of the office action as follows: … Again, the Examiner quotes the claim, then quotes a paragraph of Dean. However, the Examiner does not follow the mandatory requirement of Rule 1.104(c)(2) to clearly explain the pertinence of Dean to this limitation. For instance, since the pertinence of Dean to "reference object attribute" is not apparent, the Examiner was obligated by this rule to point out which teaching of Dean is specifically being mapped in the rejection to this limitation.”

The Examiner respectfully disagrees and traverses that the Examiner clearly indicated in what portion of Dean teaches the claim limitation by citing particular paragraph and went even further explain by citing particularly relevant portion of the paragraph. Therefore, the Examiner has met the requirement by Rule 1.104(c)(2). The Examiner further argues that claim limitation of providing a sequence of a reference object attribute of the object of the scenario, corresponding to the temporal sequence of the object attributes is taught in paragraph 276 as indicated by the Examiner in the previous rejection. Furthermore, as the Examiner as responded above, the prior art references should be considered as a whole where Dean further teaches the providing sequence of sensor data regarding the detected object in paragraph 289. Furthermore, “reference object attribute” is well taught by Dean in paragraph 170 – 172 (A track is a data record established and maintained by the SAC 302B representing an object, condition, or feature the SAC (e.g. sensor track fusion (STF) 500 of the SAC) is attempting to monitor and to which the SAC has assigned an identification (track ID). State refers to the kinematic state of an object, including position, distance, heading, trend, altitude, velocity, and/or acceleration relative to a baseline (e.g. the state of the S-MMS 18 in an embodiment). A target is any object being tracked by the S-MMS controller 110B, including living and non-living things and topographic or other surface features of the ground. In one example, the state of the object is the distance to the object from a sensor making the measurement. Sensor track fusion (STF) 500 is responsible for processing, filtering, and reporting detections of one or more areas around an S-MMS 18 (e.g. between 0 and 360 degrees from a point or location on the S-MMS 18, 360 degrees around an S-MMS 18, and/or one or more overlapping areas from or around the S-MMS 18). This is accomplished by processing reports from the available sensors 371-375 and/or feature extraction 530. Next, recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state of one or more tracks based on the processed reports (e.g. 371-375, 530) in combination with one or more kinematic models (e.g. algorithms or mathematic equations) of possible track motion, for example, to determine if a track is in motion or stationary relative to the S-MMS 18. A kinematic model is one or more algorithms or mathematical equations that describe or calculate one or more characteristics of a current or future position, orientation, or dynamic state of an object, including position, distance, heading, trend, altitude, velocity, range, bearing, location, velocity, and/or acceleration. A kinematic model or other model may be used by (e.g. executed by) a filter. A filter is computer-implemented instructions that process one or more inputs and produce one or more outputs based on the one or more inputs. A recursive filter is a type of filter that uses one or more of its outputs as one or more inputs to the filter. The STF 500 generates an estimate of state for a track (e.g. estimate of the distance to an object), for example by using a kinematic model. The STF 500 compares the estimate of state (e.g. estimate of distance) to the measured or observed state (e.g. measure distance) of each previously identified track maintained by the tactical manager 527 of the SAC 302B. If the STF 500 determines there is a high-quality match between a previously measured track state and a track state estimate via data association and track management, the state of that matching track is updated in the tactical manager 527. If not, a new track is generated by the STF 500 and communicated to the tactical manager 527 (i.e. the STF assigns a new ID to an object for a new track and communicates the new track ID and associated state and other data for the object for which the track was generated to the tactical manager). Upon track generation, a priority may be established based on time to impact by the threat assessor 528, and additional sensor data may be requested by transmitting a tasking request to the sensor tasker 520). As the Applicant argued and requested the Examiner has provided all the locations of citation of Dean and how Dean teaches the claim limitation. 

The Applicant further argues, “Likewise, Applicant traverses the treatment by the Examiner of the limitation "determining a sequence of object attribute difference by comparing the sequence of the object attribute to the sequence of the reference object attribute of the object for the scenario." Following the approach noted above, the Examiner quotes the claim step, then quotes a piece of Dean, and leaves it at that, in violation of Rule 104(c)(2). For this step, the Examiner quotes Dean as follows: … In violation of Rule 104(c)(2), the Examiner does not clearly explain the pertinence of the above passage of Dean to the claim step. For instance, this claim step recites a difference as being based on a comparison of two items previously recited in the claim: "the sequence of the object attribute" and "the sequence of the reference object attribute of the object for the scenario." Recall that earlier in the rejection the Examiner cites paragraph 273 of Dean to meet "the sequence of the object attribute" and paragraph 276 to meet "the sequence of the reference object attribute of the object for the scenario." And yet the Examiner points to paragraphs [0039] and [0040] to meet a comparison between two items that, according to the Examiner's telling, are not mentioned until over 200 paragraphs later. Had the Examiner heeded Rule 104(c)(2), with its mandate that an Examiner clearly explain the pertinence of applied prior art to the claimed invention, the Examiner would have specifically explained how paragraphs [0039] and [0040] meet this particular limitation.
The Examiner respectfully disagrees and traverses that paragraph 39 – 40 are summary of invention which teaches the invention of the prior art in overall languages and the paragraph over 200 are detailed information the invention. Therefore, the Examiner finds the mere argument of different citation used in the prior arts does not violate of Rule 1.104(c)(2) and since the Examiner made clear citation of prior arts and provided detail of what the citation teaches. Furthermore, the filtering and comparison process is also cited in paragraph well over 200 such as paragraph 203, 223 and 288 – 289. The Examiner respectfully contends that, as the examiner has mentioned above, the Applicant need to consider the reference as a whole by MPEP and the whole passage of the paragraph 39 – 40 teaches the claim elements with further detailed passage cited after paragraph 200s. The Examiner further contends that the Applicant failed to make any points on why 39 – 40 does not teach claim elements and rather trying to make a statement of 39 – 40 are not relevant passage to others like paragraph 200s, which are not true (See the response of the Examiner above). Therefore, the Examiner finds this argument unpersuasive.

The Applicant further argues, “With regard to the step of "generating an error model with the aid of the temporal sequence of the object attribute difference, to describe temporal sequences of object attribute errors of objects for the scenario; the object having been detected by the at least one sensor, to quantitatively characterize the object attribute error," the Examiner turns to column 9, 33-48, of Kalathil as well as the Table in column 13. Yet again, the Examiner merely cites text from a reference without clearly explaining its pertinence to the claim limitation at issue. If the Examiner maintained this rejection, Applicant requests that the Examiner explain how this passage from Kalathil meets the claimed "error model"; how the purported error model of Kalathil is generated "with the aid of the temporal sequence of the object attribute difference," especially since the Examiner relies on Dean to meet the claimed temporal sequence without explaining how a POSITA would have had reason to use the purported temporal sequence of Dean to generate the purported error model of Kalathil. Moreover, if the Examiner decides to maintain this rejection, Applicant further requests that the Examiner clearly explain the pertinence of Kalathil to each one of the limitations "to describe temporal sequences of object attribute errors of objects for the scenario" and "the object having been detected by the at least one sensor, to quantitatively characterize the object attribute error."

The Examiner respectfully traverses that Kalahill clearly teaches the elements of “generating an error model with the aid of the temporal sequence of the object attribute difference, to describe temporal sequences of object attribute errors of objects for the scenario” in column 9 line 33 – 48 and column 3 table 3 and provided the passage of the column 9 line 33 – 48 which clearly indicates generating error model based on time sequence of sensor data where camera is main sensor for the sensor data. The Examiner further traverses that the Examiner has provided reason for combining the prior arts in the previous rejection and refer the Applicant to previous rejection. The Examienr further contends that the Examiner has made clear explanation of how Dean and Kalahill combination teaches the claim limitation by citing the relevant location of prior arts and what the citation teaches. Therefore, the Examiner has provided all the required details for the rejection. The Examiner further contends that the Applicant did not really argue any aspect on how and why the prior arts are diverging from the claim limitations. Further more, for the limitation of "to describe temporal sequences of object attribute errors of objects for the scenario" and "the object having been detected by the at least one sensor, characterize the object attribute error." Please refer the rejection above as the Examiner clearly stated that limitation the “object having been detected by the at least one sensor, characterize the object attribute error,” is rejected under Dean and “to describe temporal sequences of object attribute errors of objects for the scenario” is taught by Kalahill (Considering the reference as a whole please refer column 6 line 4 – 43 for camera is being used to take images and the images is used as sensor data). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662